DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement submitted on 08/14/2020 has been considered and made of record by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 8, 9, 11, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 8, 9, 11, 17, and 18 of copending Application No. 16/994,475 in view of Okamura et al. (hereinafter, referred to as Okamura) (US 2022/0286174, with PCT filing date of 05/02/2019). 
Instant Application
Application No. 16/994,475
1. An apparatus comprising: memory to store sounding reference signal (SRS) configuration information; and processor circuitry, coupled with the memory, to: retrieve the SRS configuration information from the memory, wherein the SRS configuration information includes an indication of a codebook subset associated with one or more non-antenna selection transmitted precoding matrix indicators (TPMIs) to enable a first mode (Mode 1) of full power uplink transmission for a user equipment (UE); and encode a message for transmission to the UE that includes the SRS configuration information.
1. An apparatus comprising: memory to store sounding reference signal (SRS) configuration information; and processor circuitry, coupled with the memory, to: retrieve the SRS configuration information from the memory, wherein the SRS configuration information includes an indication of multiple SRS resources, wherein each respective SRS resource is associated with a respective antenna port of a user equipment (UE) for a first mode (Mode 1) of full power uplink operation, or the multiple SRS resources are associated with multiple antenna ports of the UE for a second mode (Mode 2) of full power uplink operation; and encode a message for transmission to the UE that includes the SRS configuration information.


Claims 1, 3, 4, 6, 8, 9, 11, 17, and 18 of copending Application No. 16/994,475 disclose all the subject matters claimed in claims 1, 3, 4, 6, 8, 9, 11, 14, and 15 of the instant application except that the indication is the indication of a codebook subset associated with one or more non-antenna selection transmitted precoding matrix indicators (TPMIs) to enable a first mode (Mode 1) of full power uplink transmission for a user equipment (UE). Okamura, in the same field of endeavor, discloses an apparatus (see Fig. 24 and paragraphs 0033 and 0246) comprising: memory (see Fig. 24, block 1002 and paragraph 0282) to store information and signals; and a processor circuitry coupled with the memory, to retrieve the information stored from the memory (see Fig. 24, block 1001 and paragraphs 0249 and 0251). Okamura further discloses obtaining an SRS (see paragraphs 0067 and 0085) configuration information (see paragraphs 0042, 0081, and 0090) that includes an indication of a codebook subset (see the abstract, paragraphs 0008, 0054, 0085-0087, 0218, and 0237) associated with one or more non-antenna selection (see paragraph 0085) transmitted precoding matrix indicators (TPMIs) (see paragraphs 0037-0038, 0042, and 0085-0086) to enable a first mode (Mode 1) of full power uplink transmission for a user equipment (UE) (see the abstract, paragraphs 0008, 0056, and 0085); and encode a message for transmission to the UE that includes the SRS configuration information (see paragraphs 0038, 0042, 0047, 0054, 0081, and 0085). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of claims 1, 3, 4, 6, 8, 9, 11, 17, and 18 of copending Application No. 16/994,475 as suggested by Okamura in order to appropriately control full power transmission (see the abstract).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-8, 10-14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamura et al. (hereinafter, referred to as Okamura) (US 2022/0286174, with PCT filing date of 05/02/2019).
As to claim 6, Okamura discloses one or more non-transitory computer-readable media storing instructions (see paragraph 0252), that, when executed by one or more processors (see paragraph 0251), are to cause a next-generation NodeB (gNB) (see paragraphs 0249 and 0291) to: determine sounding reference signals (SRS) (see paragraphs 0067 and 0085) configuration information (see paragraphs 0042, 0081, and 0090) that includes an indication of a codebook subset (see the abstract, paragraphs 0008, 0054, 0085-0087, 0218, and 0237) associated with one or more non-antenna selection (see paragraph 0085) transmitted precoding matrix indicators (TPMIs) (see paragraphs 0037-0038, 0042, and 0085-0086) to enable a first mode (Mode 1) of full power uplink transmission for a user equipment (UE) (see the abstract, paragraphs 0008, 0056, and 0085); and encode a message for transmission to the UE that includes the SRS configuration information (see paragraphs 0038, 0042, 0047, 0054, 0081, and 0085).
As to claim 11, Okamura discloses one or more non-transitory computer-readable media storing instructions (see paragraph 0252), that, when executed by one or more processors (see paragraph 0251), cause a user equipment (UE) (see paragraph 0249) to: receive a message containing sounding reference signal (SRS) configuration information (see paragraphs 0038, 0042, 0047, 0054, 0067, 0081, 0085, and 0090) that includes an indication of a codebook subset (see the abstract, paragraphs 0008, 0054, 0085-0087, 0218, and 0237) associated with one or more non-antenna selection (see paragraph 0085) transmitted precoding matrix indicators (TPMIs) (see paragraphs 0037-0038, 0042, and 0085-0086) to enable a first mode (Mode 1) of full power uplink transmission for the (UE) (see the abstract, paragraphs 0008, 0056, and 0085); and perform an uplink transmission based on the SRS configuration information (see paragraphs 0080, 0081, 0085, and 0090).
As to claims 7 and 13, Okamura discloses that the codebook subset includes a list of TPMIs for a certain number of antenna ports (see paragraph 0054).
As to claims 8 and 14, Okamura discloses that the SRS configuration information is included in downlink control information (DCI) (see paragraph 0038).
As to claims 10, Okamura discloses that the processing circuitry is further to receive a capability report from the UE that indicates whether an antenna selection TPMI is supported for Mode 1 operation, or a maximum number of antenna ports supported by the UE (see the abstract, paragraphs 0064, 0065, 0073, 0074, 0090, and claims 8 and 10-12).
As to claim 12, Okamura discloses that the uplink transmission is a physical uplink shared channel (PUSCH) transmission (see paragraphs 0036-0037 and 0068).
As to claim 16, Okamura discloses encoding, for transmission to a next-generation NodeB (gNB), a capability report that indicates whether an antenna selection TPMI is supported for Mode 1 operation, or a maximum number of antenna ports supported by the UE (see the abstract, paragraphs 0064, 0065, 0073, 0074, 0090, 0291, and claims 8 and 10-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura.
As to claim 1, Okamura discloses an apparatus (see Fig. 24 and paragraphs 0033 and 0246) comprising: memory (see Fig. 24, block 1002 and paragraph 0282) to store information and signals; and a processor circuitry coupled with the memory, to retrieve the information stored from the memory (see Fig. 24, block 1001 and paragraphs 0249 and 0251). Okamura further discloses obtaining an SRS (see paragraphs 0067 and 0085) configuration information (see paragraphs 0042, 0081, and 0090) that includes an indication of a codebook subset (see the abstract, paragraphs 0008, 0054, 0085-0087, 0218, and 0237) associated with one or more non-antenna selection (see paragraph 0085) transmitted precoding matrix indicators (TPMIs) (see paragraphs 0037-0038, 0042, and 0085-0086) to enable a first mode (Mode 1) of full power uplink transmission for a user equipment (UE) (see the abstract, paragraphs 0008, 0056, and 0085); and encode a message for transmission to the UE that includes the SRS configuration information (see paragraphs 0038, 0042, 0047, 0054, 0081, and 0085). Okamura does not expressly disclose storing the sounding reference signal (SRS) configuration information and retrieving it by the processor circuitry. However, since Okamura discloses that the memory stores input and output information and signals (see paragraph 0282) and the processor retrieves these information (see paragraphs 0249 and 0251), it would have been recognizable/obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to save the SRS configuration information in the memory in order to save the SRS configuration information for use at a later time and increase the flexibility of the communication system. 
As to claims 2, Okamura discloses that the codebook subset includes a list of TPMIs for a certain number of antenna ports (see paragraph 0054).
As to claims 3, Okamura discloses that the SRS configuration information is included in downlink control information (DCI) (see paragraph 0038).
As to claims 5, Okamura discloses that the processing circuitry is further to receive a capability report from the UE that indicates whether an antenna selection TPMI is supported for Mode 1 operation, or a maximum number of antenna ports supported by the UE (see paragraphs 0064, 0065, 0073, 0074, 0090, and claims 8 and 10-12).
Claims 4, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura, in view of Lee et al. (hereinafter, referred to as Lee) (US 2019/0149299).
As to claims 4, 9, and 15, Okamura does not expressly disclose that the DCI format is 0_1. Lee, in the same field of endeavor, discloses a method/apparatus where UE may be configured with one or more SRS resources (see paragraph 0017). Lee further discloses that the TPMI that should be used by the UE is indicated by DCI (see paragraph 0192). Furthermore, Lee discloses that the DCI format is 0_1 (see paragraph 0152). DCI format of 0_1 is a well-known format that is widely used to indicate PUSCH scheduling. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Okamura, as suggested by Lee, and use the DCI format of 0_1 in order to schedule the PUSCH according to the well-known standards used in communication systems and obtain predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632